BAKER TRI-CITIES TENNESSEE/VIRGINIA DONELSON PARKWAY BEARMAN, CALDWELL SUITE 200 & BERKOWITZ, PCJOHNSON CITY, TENNESSEE37604 PHONE:423-928-0181 FAX:423-928-5694 KINGSPORT:423-246-6191 MAILING ADDRESS P.O. BOX 3038 JOHNSON CITY, TENNESSEE37602 www.bakerdonelson.comLINDA M. CROUCH-MCCREADIE Direct Dial: (423) 975-7623 Direct Fax: (423) 979-7623 E-Mail Address: lcrouch@bakerdonelson.com December 20, 2007 Mr. Terence O’Brien Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Mail Stop 7010 100 F Street, N.E. Washington, D.C.20549 Re: NN, Inc. Form 10-K for the Fiscal Year Ended December 31, 2006 Form 10-Q for the Fiscal Quarter Ended September 30, 2007 File No. 000-23486 Dear Mr. O’Brien On behalf of NN, Inc. (the “company” or the “Registrant”), this letter is intended to respond to the comments received from the Staff of the Securities and Exchange Commission by letter dated November 28, 2007, to Mr. James H. Dorton, with respect to the above-referenced filings of the Registrant. The following discussion is intended to respond to Staff comments made in the November 28, 2007 letter (the “Letter”).The following paragraphs of this letter are numbered to correspond to the numbers of the comments contained in the Letter. Form 10-K for the Fiscal Year ended December 31, 2006 Independent Appraisals and Valuations Comment 1.We note four separate references on pages 40-43 to independent appraisals and valuations. While you are not required to make reference to this outside consulting service, when you do, you must also disclose the name of the outside consulting service. If you include or incorporate by reference this disclosure into a 1933 Securities Act filing, you will also need to include the consent of the outside consulting service. Refer to Section 436(b) of Regulation C. Response 1.Registrant notes your comments regarding the identification and consent of a consulting service and in the event the disclosure is incorporated into a 1933 Securities Act filing, Registrant will provide the consent of the outside consulting service. In future filings, Registrant will be mindful of this comment. Year ended December 31, 2006 compared to the year ended December 31, 2005, page 22 Comment 2.We note the non-GAAP financial measure presented on page 22. There is a concern over whether readers could be confused by the presentation of a full statement of operations that excludes the operations of Whirlaway Corporation. Further it is unclear why this presentation is necessary given the detailed discussion of your Precision Metal Components segment in your discussion of results by segment. Please tell us whether management expects to continue including this non-GAAP presentation in future filings. We may have further comment. Response 2.Management’s intention in providing the non-GAAP financial measure presented on page 22 was to provide the users of the financial statements with a 2006 income statement that was more comparable to the 2005 income statement.Management does not expect to continue including non-GAAP presentations in future filings. Liquidity and Capital Resources, page 25 Comment 3.With regards to your supply agreements with INA and SKF, please ensure that future filings address the sales concentration related to these two customers and the impact a cancellation of either of these contracts or a reduction of sales to these customers would have on operations and liquidity. In this regard, we note the impact of the 20% sales reduction with INA during 2005 and 2006. We further note, that these customers represented 68% of sales in 2006 and that new contracts were negotiated in 2007. Your sales concentration disclosure in MD&A on page 22 should address not only the significance of these customers, but the status of any negotiations or potential changes in business with these customers and the anticipated impact, if any, a decrease in sales or a change in relationship with these customers would have on operations and liquidity. Response 3.Registrant notes this comment and will, in future filings, including the upcoming Form 10-K for the year ended December 31, 2007, discuss the sales concentration with SKF and INA in the “Liquidity and Capital Resources” section of the MD&A.In addition, Registrant will provide additional comments in the “Sales Concentration” disclosure about the overall impact loss of these customers would have on operations and liquidity. 8) Debt, page 46 Comment 4.We note your disclosure that your credit facility with Key Bank and your senior notes issued in a private placement in 2004 contain customary financial and non-financial covenants. In future filings, please disclose the limits and thresholds of all material financial ratios and tests and how your calculated ratio compares to those limits and thresholds. 2 Response 4.
